UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40515
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                      WILLIAM RYANN MARTIN,

                                                Defendant-Appellant.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (6:99-CR-65-2)

                         February 7, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*


     William Ryann Martin appeals his sentence based upon his

guilty plea conviction for possession of a controlled substance

with intent to distribute in violation of 21 U.S.C. § 841(a)(1).

     Martin contends his sentence, which was enhanced within the

statutory range, but which did not exceed the statutory maximum,

was imposed in violation of Apprendi v. New Jersey, 120 S. Ct. 2348

(2000).   This contention is raised for the first time on appeal.

In any event, the contention is without merit.     See United States


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
v. Meshack, 225 F.3d 556, 576 (5th Cir. 2000) (Apprendi applies

only to cases in which sentence exceeds statutory maximum), cert.

denied,       S. Ct.       (2001).

     Martin    also    asserts    that     the   district   court    erred     in

determining drug quantity for the purpose of determining his

Guidelines’ base offense level. In sentencing Martin, the district

court relied on information contained in the presentence report

(PSR).    A district court “may adopt facts contained in the PSR

without further inquiry if the facts have an adequate evidentiary

basis and the defendant does not present rebuttal evidence”.

United States v. Alford, 142 F.3d 825, 832 (5th Cir.), cert.

denied, 525 U.S. 1003 (1998) (emphasis added).               Martin has not

presented   rebuttal    evidence     establishing    that   the     information

contained in the PSR was materially untrue.           The district court’s

determination of the quantity of drugs attributable to Martin was

not clearly erroneous.      Id.


                                                                    AFFIRMED




                                       2